Citation Nr: 0026709	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a joint disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a lung disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a rash, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from May 1984 to August 
1984, and from September 1990 to July 1991.  He was stationed 
in the Southwest Asia theater from October 1990 to June 1991.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Nashville, 
Tennessee (hereinafter RO). 

The issue of entitlement to service connection for a joint 
disorder is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Current diagnoses include tinea corporis and 
onychomycosis.

2.  There is no medical evidence showing a nexus between the 
veteran's current skin disorders and service.

3.  A diagnosis of calcified granuloma of the right mid lung 
is of record.

4.  There is no medical evidence showing a nexus between the 
veteran's current calcified granuloma of the right mid lung 
and service.

5.  A calcified granuloma preexisted service entrance and was 
not aggravated thereby.  


CONCLUSIONS OF LAW

The claims of entitlement to service connection for a rash 
and for a lung disorder are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service 
which, depending on the circumstances, may be shown by lay or 
medical evidence; and (3) There must be competent evidence of 
a nexus between the inservice injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Such a nexus must be shown by medical evidence.  Id.  

A claim may also be well grounded if the condition is noted 
during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending 
on the circumstances, relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 498 (1997).

Additionally, in order for a claim for benefits under 38 
U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 (1999) to 
be well-grounded, there must be proof of active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; proof of one or more signs or symptoms of 
undiagnosed illness; and proof of objective indications of 
chronic disability manifest during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period.  VAOPGCPREC 4-99 (May 3, 1999); see also 
Neumann v. West, 14 Vet. App. 12, 20-23 (2000).

In Epps, the United States Court of Appeals for the Federal 
Circuit held that, under 38 U.S.C.A. § 5107(a), the VA has a 
duty to assist only those claimants who have established well 
grounded, i.e., plausible, claims.  More recently, the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, 13 Vet. App. 205 (1999) 
(per curiam).  Once a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded, the claimant's 
initial burden has been met, and VA is obligated under 
38 U.S.C.A. § 5107(a) to assist the claimant in developing 
the facts pertinent to the claim.

Moreover, service connection for a disability may also be 
established based on aggravation of disease or injury which 
preexisted service when there is an increase in disability 
during service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Only conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  History of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of a preexisting condition but will be considered 
together with all other material evidence in determinations 
of inception.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

I.  Rash Disorder

The veteran is seeking service connection for a rash, to 
include as due to an undiagnosed illness.  The legal question 
to be answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that this claim is not well grounded.

The veteran's service medical records are negative for any 
evidence of a rash or skin disorder.  On a 4-year periodical 
examination for the military reserves dated in July 1993, the 
veteran stated that he had never had a skin disease.  The 
examination at that time found no abnormalities of the skin.  

A VA outpatient treatment record dated in July 1994, reported 
complaints of a rash on the buttocks since service is the 
Gulf.  The veteran noted that it was first seen in September 
1991.  In August 1994, a VA outpatient treatment record 
reported that the veteran had a rash on his buttocks that was 
thought to be fungal.  In November 1994, a potassium 
hydroxide test was negative for hyphae or yeast.  The 
diagnosis was contact dermatitis.  

In July 1995, annular erythematous plaques were found on both 
buttocks, extending into the gluteal cleft.  The border was 
serpiginous, with scale.  The potassium hydroxide test was 
positive for hyphae.  The impression was probable tinea 
cruris.  A punch biopsy of the left buttock showed a chronic 
superficial dermatitis which was compatible with small plaque 
psoriasis, eczema, irritant, or contact dermatitis.  In 
August 1995, the buttocks showed a maculopapular erythematous 
rash, and the right foot has erythematous plaques to the 
medial aspect.  The potassium hydroxide test was positive.  
The diagnoses were tinea cruris and eczema of the buttocks 
and tinea pedis.  

A VA outpatient treatment record dated in February 1996, 
reported an erythematous area with light papular component on 
the buttocks, with minimal scaling.  Mild erythema was also 
noted on the medial and lateral borders of the right foot, 
with mild scaling.  The diagnoses were tinea corporis and 
tinea pedis.  A VA examination dated in September 1996, 
reported an oval shaped raised demarcated circular pattern 
that intersected both buttocks.  The examiner noted that it 
did not appear to be a rash.  There were no macular or 
papular lesions on the buttocks.  The diagnoses included 
intermittent xanthem on buttocks, by history.  

In a statement received in September 1996, the veteran's wife 
reported that in August 1991, a rash appeared on the 
veteran's waist and face.  She stated that the rash 
disappeared from his face and waist, but reappeared on his 
buttocks.  The veteran testified before the Board in August 
1997, that he broke out with a rash around his hairline and 
waist in August 1991.  He stated that it was raised around 
the outer edges, with the inside crusty and red.  

At a VA examination conducted in September 1998, the veteran 
reported the onset of his rash was in June 1992.  He 
complained of significant pruritus and burning, particularly 
in the hot weather.  Erythematous patches with serpiginous 
raised borders involving the buttocks were found.  The 
potassium hydroxide test for this area was positive for 
hyphae.  There was mild scaling.  The right first toenail was 
dystrophic.  The potassium hydroxide test for his toe was 
positive for hyphae.  There was no ulceration, exfoliation, 
or crusting.  The diagnoses were tinea corporis and 
onychomycosis.  

While the Board recognizes the veteran's contention that he 
currently has a rash as a result of an undiagnosed illness 
caused by his Persian Gulf service, the veteran's skin 
pathology has been attributed to various clinical diagnoses 
such as tinea cruris, eczema, tinea pedis, tinea corporis, 
and onychomycosis.  His symptoms have not been attributed to 
an undiagnosed illness.  Moreover, none of these disorders 
has been shown by competent medical evidence to be related to 
the veteran's active duty service.  The VA examiner in 1998, 
stated that "it is possible that this was acquired in the 
service and not active until [approximately one year after 
service discharge], but impossible to prove."  The Court has 
previously held that statements from doctors which are 
inconclusive as to the origin of a disease cannot fulfill the 
nexus requirement to well ground a claim.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Furthermore, the evidence regarding the onset of 
the veteran's rash is conflicting.  The veteran testified 
that his rash began in August 1991, but told the VA examiner 
in 1998 that it began in June 1992.  Nevertheless, an 
examination dated in July 1993, was negative for a skin 
disorder, and the veteran stated at that time that he had 
never had a skin disorder.  The first medical complaints of a 
rash was not until July 1994.  

Upon review of all the evidence, the Board finds that the 
claim for a rash, to include as due to an undiagnosed 
illness, is not well grounded. 

II.  Lung Disorder

Concerning claims for service connection based on 
aggravation, the Court has held that the presumption of 
soundness at entrance to service "only attaches where there 
has been an induction examination in which the later 
complained-disability was not detected."  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); Verdon v. Brown, 8 Vet. App. 
529, 535 (1996).  The Court has emphasized that, once the 
presumption of soundness has attached, clear and unmistakable 
evidence is needed to rebut it.  Vanerson v. West, 12 Vet. 
App. 254, 258-59 (1999).

The presumption of aggravation is generally triggered by 
evidence that a preexisting disability has undergone an 
increase in severity in service.  See Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  The Court has held that "[t]emporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  Maxson, 12 Vet. App. at 
459, citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
see also Crowe, 7 Vet. App. at 247; Daniels v. Gober, 10 Vet. 
App. 474, 479 (1997); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  In Hunt v. Derwinski, the Court determined that 
the "presumption of aggravation did not apply to a veteran 
with a preexisting [condition] when there was medical 
evidence of 'only temporary defects during service'; where 
the veteran was not discharged due to the inservice flare-up 
of his preexisting condition; and where the veteran had been 
asymptomatic at separation."  Sondel v. West, 13 Vet. App. 
213, 219 (1999), citing Hunt, 1 Vet. App. at 295.  

With respect to what evidence is needed to constitute a well 
grounded claim for service connection based on aggravation, 
the Court has stated that "the question whether there has 
been an increase in disability during service must be 
answered in the affirmative before the presumption of 
aggravation attaches."  Verdon, 8 Vet. App. at 538.  

The veteran's enlistment examination conducted in March 1983, 
reported wheezing in both lower lung fields.  An x-ray showed 
increased marking in both lower fields.  The diagnosis was 
bronchitis.  On a periodic examination conducted in 1987, a 
redeployment examination in April 1991, and a periodic 
examination conducted in July 1993, no abnormalities of the 
lungs were found.  Chest x-rays were not conducted.  

An radiographic report dated in July 1994, found a calcified 
granuloma on the right posterior lung field.  An area of 
opacity was seen in the right mid-lung field.  The impression 
of the radiologist was evidence of previous granulomatous 
change.  The radiologist indicated that the opacity in the 
right mid-lung field may represent a developing nodule or 
possible inflammatory change.  However, the radiologist 
further stated that comparison of the March 1983 x-ray showed 
a similar calcified granuloma as the hilar contours were 
similar.  The radiologist concluded that the opacity in the 
right mid lung field had occurred since the earlier study.  A 
VA x-ray conducted in July 1994 reported an ill-defined soft 
tissue density in the right middle lung field.  The right 
hilum was prominent.  There were a few calcified granulomata 
in both lung fields.  

In August 1994, the veteran was admitted to a VA facility for 
evaluation of a solitary lung nodule.  A chest x-ray reported 
that the two soft tissue density nodules in the right mid 
lung were unchanged from the July 1994 study.  It was noted 
that small calcifications in the hilar regions were 
consistent with healed granulomas.  A computerized tomography 
scan of the chest confirmed a right posterior upper lobe mass 
of soft tissue density and the known calcified granuloma.  
The discharge diagnosis was solitary lung nodule, unknown 
etiology.  Thereafter, on chest x-ray and computerized 
tomography scan, it was noted that the nodular soft tissue 
density in the right mid lung field, above the calcified 
granuloma had decreased in size.  The assessment was 
resolving right upper lobe nodule.  A VA outpatient treatment 
record dated in March 1995, reported a slowly resolving right 
upper lobe infiltrate.  A chest x-ray reported that the 
calcified nodule in the right mid-lung field was unchanged.  
A chest x-ray conducted in November 1995 indicated that the 
lung fields were clear except for granulomas in both 
perihilar regions.  

A VA examination conducted in September 1996, reported that 
the lungs were clear to auscultation, bilaterally.  A chest 
x-ray reported that the lung fields were clear except for 
granuloma scattered throughout both lung fields.  The 
examiner reported that there had been no change from the 
November 1995 chest x-ray.  

The evidence of record reveals that the veteran's enlistment 
examination showed a calcified granuloma on a March 1983 x-
ray.  Accordingly, the presumption of soundness has been 
rebutted.  Further, there is no evidence in the service 
medical records or post service medical records that this 
calcified granuloma underwent an increase in severity during 
service.  Therefore, the presumption of aggravation does not 
attach.

Subsequent to service discharge, an additional calcified 
granuloma was found by chest x-ray in 1994.  While the Board 
recognizes the veteran's contention that he acquired this 
nodule as a result of an undiagnosed illness caused by his 
Persian Gulf service, the veteran's pulmonary pathology has 
been attributed to a clinical diagnosis of calcified 
granuloma.  The finding of the lung nodule in the right mid 
lung has not been attributed to an undiagnosed illness.  
Moreover, this disorder has been shown by competent medical 
evidence to be related to the veteran's active duty service.  
Therefore, the claim for a lung disorder, to include as due 
to an undiagnosed illness, is not well grounded. 


ORDER

The claims of entitlement to service connection for a rash, 
to include as due to an undiagnosed illness, and for a lung 
disorder, to include as due to an undiagnosed illness, are 
denied.


REMAND

By a remand dated in February 1998, the RO was requested to 
provide the veteran with a VA examination to determine the 
nature, manifestations, severity, and etiology of his joint 
disorder.  Although the veteran was afforded neurological and 
orthopedic examinations, the Board does not find that the 
evidence of record was complete.  A VA examination conducted 
in October 1998, found that a computerized tomography scan of 
the head was recommended to exclude any obvious intracranial 
abnormalities.  On a follow-up examination conducted in May 
1999, the examiner noted that the computerized tomography 
scan of the head had not been performed.  The examiner 
therefore ordered an magnetic resonance imaging scan of the 
brain and cervical spine.  It was noted that once these tests 
were accomplished, the veteran would be scheduled for another 
appointment to review the findings.  These tests were 
performed in July 1999, however, there is no evidence that 
the examiner reviewed these findings.  

Accordingly, this issue is remanded to the RO for the 
following actions:  

1.  All pertinent VA and private medical 
treatment records subsequent to May 1999, 
should be obtained and associated with 
the claims file. 

2.  Thereafter, the examiner who 
conducted the May 1999 peripheral nerves 
examination should be requested to review 
the medical evidence of record, to 
include the July 1999 magnetic resonance 
imaging scans and provide opinions as to 
whether the veteran's chronic arthralgias 
can be attributed to any known clinical 
diagnosis.  If the examiner determines 
that additional tests or examinations are 
required, these tests and examinations 
should be conducted and reviewed.  If the 
VA examiner is no longer available, an 
additional VA examination should be 
conducted.  The examiner should report 
all pertinent symptomatology and findings 
in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The examiner is requested to provide an 
opinion as to whether the veteran's 
chronic arthralgias can be attributed to 
any known clinical diagnosis.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the reports should 
reflect that such a review was made.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
requested report does not include all 
test reports, special studies, or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinion requested, the report must be 
returned to the examiner for corrective 
action.  

5. Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


